Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim 1-20 are allowable. The restriction requirement of related as process and apparatus for its practice, as set forth in the Office action mailed on 05/05/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group I and II is withdrawn.  Claim16-20, directed to non-elected invention, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative Mr. Serapiglia on 1/11/2022.
The application has been amended as follows: 
1.	(CURRENTLY AMENDED) A spectrometer, comprising:
a slit having a first length and first width;
a diffraction grating;
a two dimensional (2D) focal plane array electromagnetically coupled to the diffraction grating, the 2D focal plane array comprising an array of pixels including a plurality of groups of the pixels, each of the groups having a second width in a first direction and a second length in a second direction, wherein the second length of the groups of pixels is aligned with and parallel to the first length of the slit; and
a mirror collecting electromagnetic radiation in one or more fields of view;
a telescope positioned between the slit and the mirror, the telescope imaging the one or more areas in the field of view on the slit; 
a collimator between the slit and the diffraction grating, wherein the collimator collimates the electromagnetic radiation transmitted through the slit; and
an imager imaging each of the beams onto the 2D focal plane array;
wherein:
	the slit transmits electromagnetic radiation received on the slit, the electromagnetic radiation comprising a plurality of bands of wavelengths, 
	the diffraction grating diffracts the electromagnetic radiation transmitted through the slit into a plurality of beams, 
	each of the beams comprise a portion of the electromagnetic radiation comprising a different one of the bands of the wavelengths, and
	each of the beams are transmitted onto a different one of the groups  of the pixels 

the spectrometer fits inside a volume of 25 centimeters by 25 centimeter by 15 centimeters, or 
the spectrometer fits inside an unmanned aerial vehicle, a CubeSat, a drone, or a portable computer or communications device.

2.	(ORIGINAL) The spectrometer of claim 1, wherein the diffracting grating comprises an immersion grating.

3.	(CURRENTLY AMENDED) The spectrometer of claim 1, wherein: 
the bands of wavelengths include a first band comprising a first range of infrared wavelengths divided into a first plurality of channels and a second band comprising a second range of infrared wavelengths divided into a second  plurality of the channels; and
the groups of pixels include a first group of the pixels detecting the first plurality of channels and a second groups of the pixels detecting the second plurality of the channels.

4.	(CURRENTLY AMENDED) The spectrometer of claim 3, wherein: 
the bands of wavelengths include the  first band and at least one of a second band or a third band,
the groups  include a first group  of the pixels and at least one of  a second group  of the pixels or  a third group of the pixels, each of the groups of pixels  detecting  a plurality of the channels in each of the bands,  
the first group  of the pixels receives or detects the channels in the first band including visible wavelengths forming a spatial image of one or more fields of view transmitting the electromagnetic radiation,  and at least one of:
the second group  of the pixels receives or detects channels in the second band including a first range of infrared wavelengths, or

.
5.	(CURRENTLY AMENDED) The spectrometer of claim 3, wherein: 
each of the groups of the pixels include a plurality of sets of the pixels indexed with an integer n according to position along the first direction,
the channels within each band are indexed with the  integer n according to position along the first direction, 
 the wavelength of the n+1th channel is longer than the wavelength of the nth channel, and
the nth set of the pixels are positioned to receive and  detect the nth channel of the wavelengths. 

6.	(CURRENTLY AMENDED) The spectrometer of claim 5, wherein the 1st band of wavelengths comprises visible wavelengths.

7.	(CURRENTLY AMENDED) A spectrometer, comprising:
a slit having a first length and first width;
a diffraction grating;
a two dimensional (2D) focal plane array electromagnetically coupled to the diffraction grating, the 2D focal plane array comprising an array of pixels including a plurality of groups of the pixels, each of the groups having a second width in a first direction and a second length in a second direction, wherein the second length of the groups of pixels is aligned with and parallel to the first length of the slit; and
a mirror collecting electromagnetic radiation in one or more fields of view;
a telescope positioned between the slit and the mirror, the telescope imaging the one or more areas in the field of view on the slit; 
a collimator between the slit and the diffraction grating, wherein the collimator collimates the electromagnetic radiation transmitted through the slit; and
an imager imaging each of the beams onto the 2D focal plane array;

wherein:
	the slit transmits electromagnetic radiation received on the slit, the electromagnetic radiation comprising a plurality of bands of wavelengths, 
	the diffraction grating diffracts the electromagnetic radiation transmitted through the slit into a plurality of beams, 
	each of the beams comprise a portion of the electromagnetic radiation comprising a different one of the bands of the wavelengths, and
	each of the beams are transmitted onto a different one of the groups  of the pixels 

8.	(CURRENTLY AMENDED) 
An unmanned aerial vehicle or a drone attached to the spectrometer of claim 1.

9.	(CURRENTLY AMENDED) The spectrometer of claim 1, wherein: 
the collimator comprises a first lens or a first mirror, and 
the imager comprises at least one of a second lens or a second mirror . 

10.	(CURRENTLY AMENDED) A CubeSat comprising or attached to the spectrometer of claim 1.

11.	(CURRENTLY AMENDED) The spectrometer of claim 7, wherein each of the sets of pixels include a plurality of subsets of the pixels indexed with an integer m along the second direction parallel to the first length of the slit, each of  the subsets .  

12.	(ORIGINAL) A satellite including the spectrometer of claim 11, wherein the satellite is in orbit around Earth and moving in the third direction.

13.	(ORIGINAL) The spectrometer of claim 12, further comprising a computer coupled to the spectrometer, the computer receiving signals outputted from one or more of the pixels in response to the beams, wherein the computer generates a weather map using the signals.

14.	(ORIGINAL) The spectrometer of claim 13, wherein:
the actuator scans the field of view over a plurality of the regions indexed with an integer k along the cross-track direction, the kth region is adjacent the (k-1)th region in the cross-track direction; and
the signals comprise a set of signals for each of a plurality of image frames indexed with the integer k, each of the k image frames comprising an image of the field of view including the kth region.

15.	(ORIGINAL) The spectrometer of claim 14, wherein each of the set of signals comprise an average of pixels signals outputted from each of the plurality of the pixels in one of the subsets of the pixels indexed with an integer m along the second direction parallel to the first length of the slit.

16.	(CURRENTLY AMENDED) A method of mapping a weather condition using the spectrometer of claim 1, comprising:
collecting electromagnetic radiation in a field of view on the mirror; 
imaging the field of view on the slit using the telescope; 
transmitting electromagnetic radiation through the slit; 
, using the diffraction grating, the electromagnetic radiation transmitted through the slit, forming diffracted 
electromagnetic radiation comprising a plurality of beams; 
collimating, using the collimator, the electromagnetic radiation transmitted through the slit; and 
imaging, using the imager, each of the beams onto the 2D focal plane array so as to 
collect the diffracted electromagnetic radiation on the 2D focal plane; 
outputting signals from the pixels in response to the beams of electromagnetic radiation; 
and mapping weather using the signals.

17.	(CURRENTLY AMENDED) A method of making a spectrometer, comprising: 
positioning a slit having a first length and first width;
positioning a diffraction grating;
electromagnetically coupling a two dimensional (2D) focal plane array to the diffraction grating, the 2D focal plane array comprising an array of pixels including a plurality of groups of the pixels, each of the groups having a second width in a first direction and a second length in a second direction, wherein the second length of the groups of pixels is aligned with and parallel to the first length of the slit; 
positioning a mirror collecting electromagnetic radiation in one or more fields of view;
positioning a telescope between the slit and the mirror, the telescope imaging the one or more areas in the field of view on the slit; 
positioning a collimator between the slit and the diffraction grating, wherein the collimator collimates the electromagnetic radiation transmitted through the slit; and

wherein:
	the slit transmits electromagnetic radiation received on the slit, the electromagnetic radiation comprising a plurality of bands of wavelengths, 
	the diffraction grating diffracts the electromagnetic radiation transmitted through the slit into a plurality of beams, 
	each of the beams comprise a portion of the electromagnetic radiation comprising a different one of the bands of the wavelengths, and
	each of the beams are transmitted onto a different one of the groups  of the pixels 
the slit,  the mirror, the telescope, the collimator, the imager, and the diffraction grating are sized and positioned so that at least one of:
the spectrometer fits inside a volume of 25 centimeters by 25 centimeter by 15 centimeters, or 
the spectrometer fits inside an unmanned aerial vehicle, a CubeSat, a drone, or a portable computer or communications device.

18.	(CURRENTLY AMENDED) The method of claim 16, further comprising: 
scanning the field of view inputted onto the mirror over a plurality of regions of a planet’s atmosphere or surface; and/or
receiving, on a computer, signals outputted from the pixels in response to the beams, wherein the computer generates the weather map using the signals.

19.	(CURRENTLY AMENDED) The method of claim 18, further comprising scanning the field of view in a cross track direction comprising the first direction perpendicular to the second direction, and wherein the second direction is (1) parallel to the first length of the slit and (2) parallel to a third direction of movement of a satellite including the spectrometer.


the sets are indexed with an integer n according to position along the first direction, 
the bands are indexed with the integer n, wherein the n+1th band of wavelengths are longer the nth band of wavelengths, 
the nth set of the pixels receives the nth band of the wavelengths,
each of the sets include a plurality of subsets of the pixels indexed with an integer m along the second direction parallel to the first length of the slit, each of  the subsets including a plurality of the pixels and receiving the electromagnetic radiation forming a spatial image of one of a plurality of areas in the field of view. 
the mirror scans the field of view over a plurality of regions indexed with an integer k along the cross-track direction, the kth region adjacent the (k-1)th region in the cross-track direction; and
the signals comprise a set of signals for each of a plurality of image frames indexed with the integer k, each of the k image frames comprising an image of the field of view including the kth region, and
the method further comprising integrating the signals so that each of the sets of signals comprise an average of pixel signals outputted from each of the plurality of the pixels in one of the subsets of the pixels.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 7 and 17, the closest reference to Silny et al. (US 20160138974) discloses a spectrometer with 2D focal plane array thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1, 7 and 17.
Regarding claims 1, a spectrometer comprising “a mirror collecting electromagnetic radiation in one or more fields of view; 
a telescope positioned between the slit and the mirror, the telescope imaging the one or more areas in the field of view on the slit; 
a collimator between the slit and the diffraction grating, wherein the collimator collimates the electromagnetic radiation transmitted through the slit; and 
an imager imaging each of the beams onto the 2D focal plane array; the slit, the mirror, the telescope, the collimator, the imager, and the diffraction grating are sized and positioned so that at least one of: the spectrometer fits inside a volume of 25 centimeters by 25 centimeter by 15 centimeters, or the spectrometer fits inside an unmanned aerial vehicle, a CubeSat, a drone, or a portable computer or communications device” along with other limitations of claim 1. 
Regarding claim 7, a spectrometer, comprising “a mirror collecting electromagnetic radiation in one or more fields of view; a telescope positioned between the slit and the mirror, the telescope imaging the one or more areas in the field of view on the slit; a collimator between the slit and the diffraction grating, wherein the collimator collimates the electromagnetic radiation transmitted through the slit; and an imager imaging each of the beams onto the 2D focal plane array; an actuator connected to the mirror, the actuator rotating the mirror and scanning the field of view inputted onto the mirror over one or more regions of a planet’s atmosphere or surface, wherein the rotating scans the field of view in a cross track direction comprising the first direction perpendicular to the second direction, and wherein the second direction is (1) parallel to the first length of the slit and (2) parallel to a third direction of movement of the spectrometer or a vehicle including the spectrometer” along with other limitations of claim 7.
Regarding claim 17, a method of making a spectrometer, comprising: “positioning a mirror collecting electromagnetic radiation in one or more fields of view; positioning a telescope between the slit and the mirror, the telescope imaging the one or more areas in the field of view on the slit; positioning a collimator between the slit and the diffraction grating, wherein the collimator collimates the electromagnetic radiation transmitted through the slit; and positioning an imager, wherein the imager images each of the beams onto the 2D focal plane array; wherein: the slit transmits electromagnetic radiation received on the slit, the electromagnetic radiation comprising a plurality of bands of wavelengths, the diffraction grating diffracts the electromagnetic radiation transmitted through the slit into a plurality of beams, each of the beams comprise a portion of the electromagnetic radiation comprising a different one of the bands of the wavelengths, and each of the beams are transmitted onto a different one of the groups of the pixels the slit, the mirror, the telescope, the collimator, the imager, and the diffraction grating are sized and positioned so that at least one of: the spectrometer fits inside a volume of 25 centimeters by 25 centimeter by 15 centimeters, or the spectrometer fits inside an unmanned aerial vehicle, a CubeSat, a drone, or a portable computer or communications device” along with other limitations in the claim 17. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150177348 (Peng et al.) teaches a spectrometer on a single circuit board less than 500 square centimeter size.
US 20110303837 (Prather et al.) teaches a mass spectrometer fit inside aerial vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am- 4:00 pm and F 8:00 to 2:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886